IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Lee,                                   :
                             Petitioner        :
                                               :
            v.                                 :   No. 33 C.D. 2020
                                               :   Submitted: December 18, 2020
Pennsylvania Board                             :
of Probation and Parole,                       :
                             Respondent        :

BEFORE:          HONORABLE MICHAEL H. WOJCIK, Judge
                 HONORABLE ELLEN CEISLER, Judge
                 HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                  FILED: March 26, 2021
                 Kenneth Lee (Lee) petitions for review of a December 10, 2019 order
of the Pennsylvania Board of Probation and Parole (the Board)1 denying his request
for administrative relief. In his Petition for Review (Petition), Lee asserts that the
Board abused its discretion in concluding that he waived his right to counsel and an
evidentiary hearing and by failing to grant him credit for his time spent at liberty on
parole (street time). Lee also argues that his substantive due process rights were
violated by the Board, alleging that the Board’s decision to recalculate his sentences
and revoke his parole was biased. The Board contends that Lee validly waived his


       1
        Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act
of December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections 6101
and 6111(a) of the Prisons and Parole Code, as amended, 61 Pa. C.S. §§6101, 6111(a).
rights to counsel and an evidentiary hearing and that the Board properly exercised
its authority to recalculate Lee’s sentences and revoke his parole, a decision based
on Lee’s prior supervision failures as supported by the record. Upon consideration,
we affirm the Board’s order and deny Lee’s Application for Summary Relief.
                                   I.     Background
             On December 12, 1993, Lee was arrested and charged with murder
following the allegedly accidental discharge of a firearm that resulted in the death of
Lee’s friend. Certified Record (C.R.) at 1; Lee’s Br. at iix. At the time of his arrest,
Lee was on parole from a one-and-a-half- to five-year sentence for an April 4, 1992
conviction of Possession with Intent to Deliver involving six grams of cocaine.
Lee’s Br. at iix. The Board issued a Warrant to Commit and Detain Lee on
December 14, 1993, and he was detained pending disposition of criminal charges.
Supplemental Record (S.R.) at 17A, 22A. Lee pled guilty to Murder in the Third
Degree and Convicted Felon Not to Carry a Firearm on January 17, 1995. Id. at
15A, 25A. On April 10, 1995, the Honorable Jeffrey Manning of the Court of
Common Pleas of Allegheny County sentenced Lee, in total, to 12 to 25 years in a
state correctional institution (SCI), with minimum and maximum sentence dates of
June 13, 2013, and June 13, 2032, respectively. Id. at 15A; C.R. at 1.
             On May 10, 1995, the Honorable Donna Jo McDaniel of the Court of
Common Pleas of Allegheny County sentenced Lee to 4 to 10 years of imprisonment
for “Violation of Probation Robbery (General).” C.R. at 1. These charges resulted
from a robbery, specifically a “purse snatching,” that Lee committed on December
11, 1990. Id. at 78. Judge McDaniel ordered this sentence to be served consecutive
to any and all sentences imposed by Judge Manning related to the murder and
firearms convictions. Id.



                                           2
               Based on Lee’s new convictions, on February 28, 1995, the Board held
a parole revocation hearing. S.R. at 26A. On March 21, 1995, the Board ordered
Lee recommitted to an SCI as a Convicted Parole Violator (CPV). Id. at 37A. Lee
was paroled from SCI-Greene on June 8, 2015.2 C.R. at 56.
               On April 18, 2018, Lee was arrested for Possession with Intent to
Deliver, with the arrest report detailing “several bags of marijuana and a scale”
belonging to Lee. Id. at 28. The Board issued a Warrant to Commit and Detain on
April 19, 2018, to detain Lee pending disposition of his criminal charges. Id. at 33.
As a result, Lee was transported to SCI-Fayette. Id. Following Lee’s guilty plea,
the Court of Common Pleas of Allegheny County sentenced Lee to 12 months of
probation. Id. at 60.
               On May 24, 2018, the Board notified Lee of its intention to hold a parole
revocation hearing relating to his recent charges. Id. at 40. Lee signed the notice,
confirming his receipt. Id. Also, on May 24, 2018, Lee signed a Waiver of
Revocation Hearing and Counsel form. Id. at 41. In a decision dated August 26,
2018, the Board ordered Lee recommitted to an SCI to serve 12 months of backtime
as a CPV. Id. at 67. The Board further explained that Lee was not eligible for parole
until April 19, 2019. Id. Additionally, the Board did not award Lee credit for his


       2
          At the expiration of his minimum sentence in 2013, Lee was notified that he would be
considered for suitability for possible release. C.R. at 78. However, Lee was later notified by the
Board that he would not be released at the conclusion of his minimum sentence and would not
again be considered for parole until 2015. Id. In response, Lee filed a Petition for Review in the
Nature of Mandamus with this Court, alleging that, by assessing his parole suitability based, in
part, on subsequent legislation and parole guidelines and policy changes, the Board violated the ex
post facto clauses of both the Pennsylvania and United States Constitutions. Id. This Court denied
the Petition and, following Lee’s subsequent appeal, the Pennsylvania Supreme Court affirmed
this Court’s decision. See Lee v. Pa. Bd. of Prob. & Parole, 102 A.3d 419 (Pa. 2014). Lee then
filed a Petition for a Writ of Certiorari with the United States Supreme Court, which was denied.
See Lee v. Pa. Bd. of Prob. & Parole, 135 S. Ct. 2348 (2015).


                                                3
street time due to “prior supervision failures.” Id. Lee’s maximum sentence date
was also recalculated as April 24, 2035.3 Id. at 72.
                 Lee filed an administrative appeal with the Board on October 1, 2018,
challenging the validity of his signed Waiver of Revocation Hearing and Counsel,
as well as the authority of the Board to recalculate his sentence and to exercise its
discretion by not awarding him credit for his street time. C.R. at 76-131. The Board
affirmed its prior decision on December 10, 2019, indicating that its decision to
revoke Lee’s parole was supported by substantial evidence, did not constitute an




       3
           In its brief, the Board explains the details of the recalculation as follows:

       When Lee was paroled from his [1995 third-degree murder and firearms] sentence
       . . . on June 8, 2015, his Original Sentence maximum date was June 13, 2032. C.R.
       at 8-9. This resulted in Lee owing 6,215 days toward his [1995 third-degree murder
       and firearms] [s]entence when he was paroled. C.R. at 65. When his maximum
       sentence was recalculated, the Board provided Lee with 21 days of backtime credit,
       for the period he was confined from April 19, 2018, to May 10, 2018, because he
       was sentenced to a term of probation. C.R. at 43-44, 65. The Board used May 10,
       2018, the day Lee was sentenced in his Allegheny [County “Violation of Parole
       Robbery (General)”] case, as Lee’s custody for return date. C.R. at 43-44, 65.
       Adding 6,194 days (6,215 days – 21 days = 6,194 days) to May 10, 2018, results in
       Lee’s [1995 third-degree murder and firearms] [s]entence maximum date being
       recalculated as April 25, 2035. C.R. at 65.

Board’s Br. at 4-5. Further, “Lee’s maximum sentence date was initially recalculated to April 25,
2035, but due to a Department of Corrections Sentence Restructure the maximum sentence date
was changed from April 25, 2035 to April 24, 2035. C.R. [at] 65-66, 72-74.” Id. at 4 n.1.



                                                    4
error of law, and did not violate any constitutional rights. C.R. at 267-68. Lee now
petitions this Court for review.4,5
                                        II.    Discussion
              Lee argues that the Board abused its discretion when it allegedly misled
him with regard to waiving his rights to a revocation hearing and counsel. Further,
Lee asserts that the Board also abused its discretion in determining that it lacked the
discretion to award him credit for street time. Lee also contends that the Board’s
recalculation of his maximum sentence date violated his substantive due process
rights. Finally, Lee alleges that the Board’s revocation of his parole can be attributed
to its bias against him.
              As acknowledged by Lee in his brief to this Court, “[a] finding of abuse
of discretion may not be made ‘merely because an appellate court might have
reached a different conclusion, but requires a result of unreasonableness, or
partiality, prejudice, bias, or such lack of support so as to be clearly erroneous.’”

       4
          Our review of a Board decision is limited to determining whether necessary findings of
fact are supported by substantial evidence, whether an error of law was committed, or whether the
constitutional rights of the parolee were violated. Detar v. Pa. Bd. of Prob. & Parole, 890 A.2d
27 (Pa. Cmwlth. 2006).

       5
         Lee also filed an Application for Summary Relief with this Court on February 11, 2020.
In an Order dated April 6, 2020, this Court directed that the Application for Summary Relief be
decided on briefs with the merits of the appeal. Cmwlth. Ct. Order, 04/06/2020. Lee’s Application
for Summary Relief addresses the same issues raised within his Petition for Review, to such an
extent that Lee makes an identical request of this Court in both documents:

       WHEREFORE, Petitioner prays that this Honorable Court will reverse the
       determination of the Board regarding his Administrative Appeal and Petition for
       Review and grant him such relief as may be proper under the circumstances.

Petition at 11-12; Application for Summary Relief at 5. As Lee’s Application for Summary Relief
serves only to reiterate the issues previously raised within his Petition, we incorporate
consideration of Lee’s Application for Summary Relief within our review of his Petition.


                                               5
Commonwealth v. Koch, 106 A.3d 705, 710-11 (Pa. 2014) (quoting Commonwealth
v. Laird, 988 A.2d 618, 636 (Pa. 2010)). However, the Board maintains that the
record does not contain evidence to support Lee’s assertions that he was misled or
subject to bias by the Board that resulted in a deprivation of his constitutional rights.
In fact, in the Board’s view, the evidence contained within the record actually
demonstrates that the Board properly exercised its statutory authority and supported
its associated decisions regarding Lee’s parole revocation with a sufficient reason,
his prior supervision failures. In sum, the Board argues that it did not abuse its
discretion and Lee’s argument is based on “his own bald assertion” and is
unsupported by evidence. Board’s Br. at 8.
             Lee requests that this Court vacate the Board’s parole revocation
decision because he was coerced or pressured into signing the May 24, 2018 waiver.
However, without evidence to support these accusations, this Court cannot simply
disregard decisions made by the Board while exercising its discretion. Further, this
Court has previously addressed similar concerns. In Prebella v. Pennsylvania Board
of Probation and Parole, 942 A.2d 257, 262 (Pa. Cmwlth. 2008), this Court
highlighted that the waiver of revocation hearing form itself states, “I waive this
right of my own free will, without promise, threat or coercion.” Therefore, while
the parolee in Prebella argued that he signed the waiver because of a promise of
leniency by the Board, this Court found that this argument was defeated by the
language contained in the waiver itself.
             In the present case, Lee signed an identical waiver to the one described
in Prebella. This Court has previously upheld parole revocations based on the use
of this waiver form. See Prebella, 942 A.2d 257; see also McKenzie v. Pa. Bd. of
Prob. & Parole, 963 A.2d 616 (Pa. Cmwlth. 2009). In Prebella, this Court held:



                                           6
       A parolee “must have an opportunity to be heard and to show, if he can,
       that he did not violate the conditions, or if he did, that circumstances in
       mitigation suggests that the violation does not warrant revocation.”
       Morrissey v. Brewer, 408 U.S. 471, 488 (1972). However, nothing in
       Morrissey prevents a parolee from waiving a violation hearing without
       first consulting counsel. A parole revocation hearing is not the
       equivalent of a “criminal prosecution in any sense.” Id. at 489.

       In addition, and also contrary to [the parolee’s] contentions, the
       violation hearing waiver form here reflects [the parolee] voluntarily,
       knowingly and intelligently waived his right to a violation hearing and
       admitted the parole violations. . . .

Prebella, 942 A.2d at 261-62. Therefore, as Lee’s assertions related to coercion or
pressure in regard to his signed waiver are not supported by the record, and this
Court has previously held that the signing of the waiver appropriately demonstrates
the contrary, we decline to vacate the Board’s parole revocation decision on these
grounds.
               Next, Lee argues that the Board’s decision not to credit him for his
street time is an abuse of discretion as it is unsupported by sufficient evidence.
However, the Board explained that Lee’s “prior history of supervision failures”
warranted a lack of credit for street time.6 C.R. at 67. In Lee’s view, this is simply
not a sufficient reason. Lee’s Br. at 3-4.
               In Pittman v. Pennsylvania Board of Probation and Parole, 159 A.3d
466 (Pa. 2017), our Supreme Court concluded that if the Board exercises its


       6
          The Board points to Lee’s history of arrests and convictions while on parole for previous
convictions as evidence of “prior supervision failures.” Board’s Br. at 6. “Committing a serious
violent crime while on parole for another crime[, i.e., Lee’s third-degree murder and firearms
convictions,] clearly supports the Board’s finding that Lee has a prior history of supervision
failures.” Id. at 16. Further, the Board notes that during his street time, on December 12, 2017,
Lee tested positive for consumption of alcohol in violation of his parole. C.R. at 27. Additional
evidence in the record also indicates that the Board characterized Lee as not amenable to parole
supervision. Id. at 67-68.


                                                7
discretion to deny a CPV credit for street time, it “must provide a contemporaneous
statement explaining its reason . . . .” Id. at 475. Our Supreme Court, however,
noted that “the reason the Board gives does not have to be extensive and a single
sentence explanation is likely sufficient in most instances.” Id. at 475 n.12. Further,
this Court has previously held that a “prior history of supervision failures” is a
sufficient reason to deny credit for street time. Plummer v. Pa. Bd. of Prob. &
Parole, 216 A.3d 1207, 1212-13 (Pa. Cmwlth. 2019).
             61 Pa.C.S. §6138(a)(2.1) clearly states that the Board has discretion
when deciding whether to credit a parolee for street time. 61 Pa.C.S. §6138(a), in
relevant part, reads:

      (a) Convicted violators.
      (1) A parolee under the jurisdiction of the [B]oard released from a
      correctional facility who, during the period of parole or while
      delinquent on parole, commits a crime punishable by imprisonment, for
      which the parolee is convicted or found guilty by a judge or jury or to
      which the parolee pleads guilty or nolo contendere at any time
      thereafter in a court of record, may at the discretion of the [B]oard be
      recommitted as a parole violator.

      (2) If the parolee’s recommitment is so ordered, the parolee shall be
      reentered to serve the remainder of the term which the parolee would
      have been compelled to serve had the parole not been granted and,
      except as provided under paragraph (2.1), shall be given no credit for
      [street time].

      (2.1) The [B]oard may, in its discretion, award credit to a parolee
      recommitted under paragraph (2) for the time spent at liberty on parole.

61 Pa.C.S. §6138(a)(1), (2), & (2.1) (emphasis added). The Board “may” credit a
parolee’s recommitment with street time, but it is not mandated to do so, as it is a
discretionary determination reserved for the Board. Therefore, as the Board is
statutorily afforded the discretion to withhold credit for street time, and in the present


                                            8
case, the Board did so with the appropriate support of sufficient evidence, the Board
did not abuse its discretion.
             Lee also asserts that his substantive due process rights were violated by
the Board when it recalculated his maximum sentence date. However, the Board
contends that, in keeping with the relevant statutory provisions contained within 61
Pa.C.S. §6138(a), if the Board denies a parolee credit for street time, it must
necessarily be able to recalculate the parolee’s maximum sentence date to reflect this
discretionary decision. To deny street time without recalculation would defy the
statutory scheme.
             Additionally, in Young v. Commonwealth, 409 A.2d 843, 848 (Pa.
1979), our Supreme Court held that the Board’s “power to deny credit for ‘street
time’ . . . is not an encroachment upon the judicial sentencing power.” Instead, it is
provided for by the statute. Id. Therefore, the Board is authorized to recalculate the
maximum sentence date for CPVs to reflect instances where no credit was received
for street time. Accordingly, in the present case, as Lee was not awarded credit for
street time, the Board did not abuse its discretion by recalculating Lee’s maximum
sentence date to reflect this lack of credit.
             Finally, before this Court, Lee presents a catch-all argument asserting
that the Board has a bias against him which resulted in the revocation of his parole.
Lee alleges that the Board “chose to engage . . . in a clear and obvious coordinated
and biased manner” in relation to his parole revocation process. Lee’s Br. at 8.
However, despite this bold claim, Lee fails to present any evidence to support this
alleged misconduct by the Board.
             Lee requests that this Court consider the written statement of a Board
staff member, Beth Rudzienski, which was recorded following Lee’s signing of the



                                            9
waiver of revocation hearing and counsel on May 24, 2018. See C.R. at 150. Ms.
Rudzienski’s statement reads as follows:

      When I met with you, you signed waivers to not have a hearing. We
      discussed that the only thing you would be doing at a hearing was
      disputing a conviction and you signed the waiver to get your Board
      Action faster as you admitted to having a new criminal conviction.

C.R. at 150. While Lee characterizes this statement as containing “false and/or
misleading information,” it instead represents the counseling process provided to
Lee prior to him signing the waiver. As described by this Court in Coades v.
Pennsylvania Board of Probation and Parole,

      the Board or its hearing examiner [is required to] ensure that the parolee
      is aware of the right to counsel, to free counsel if indigent, and that the
      parolee will not be penalized for requesting counsel. If the parolee
      appears without counsel, desires counsel and is unwilling to waive
      counsel, the Board is required to terminate the proceeding and
      reschedule the hearing. The Board’s regulations do not require this
      counseling be done on the record . . . .

480 A.2d 1298, 1306 (Pa. Cmwlth. 1984).        In the present case, as in Coades, the
counseling process provided to Lee regarding the waiver was not conducted on the
record.   However, Ms. Rudzienski later provided information regarding the
circumstances surrounding the waiver, and per her statement, her actions comported
with the procedure required to inform Lee of his rights. Further, Lee does not
describe with specificity any coercion or promise that led him to sign the waiver.
Therefore, as Lee argues generally and speculatively that he experienced bias during
his parole revocation process, and his assertions are unsupported by the record, the
Board did not exercise bias against Lee by revoking his parole.




                                          10
                                  III.   Conclusion
            For the foregoing reasons, we affirm the Board’s order and deny Lee’s
Application for Summary Relief.




                                              ______________________________
                                              J. ANDREW CROMPTON, Judge



Judge McCullough did not participate in the decision of this case.




                                         11
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Lee,                              :
                           Petitioner     :
                                          :
          v.                              :   No. 33 C.D. 2020
                                          :
Pennsylvania Board                        :
of Probation and Parole,                  :
                           Respondent     :




                                        ORDER


               AND NOW, this 26th day of March 2021, we AFFIRM the December
10, 2019 order of the Pennsylvania Board of Probation and Parole and DENY
Kenneth Lee’s Application for Summary Relief.




                                          ______________________________
                                          J. ANDREW CROMPTON, Judge